SMITH, Circuit Judge
(specially concurring). I cannot wholly concur in the foregoing opinion. Rule 11 of this court1 provides that the appellant shall file with the clerk of the court below an assignment of errors which shall set out separately. and particularly each error asserted and intended to be urged, and errors not assigned according to this rule will be disregarded, but the court at its option may notice a plain error not assigned. Of course, the last clause is wholly immaterial here as the majority hold there was not only no plain error, but no substantial error. The only assignment of error in this case is:
“That said court erred in dismissing said complainant’s, bill with costs to the complainant, in denying to the complainant an injunction in the term as prayed for in said complainant’s bill of complaint, and in refusing to direct an accounting of profits and damages.”
In my judgment this is a wholly insufficient assignment of errors. Stevens v. Gladding, 19 How. 64, 15 L. Ed. 569; Oswego Township v. Travelers’ Insurance Co., 70 Fed. 225, 17 C. C. A. 77; The Myrtie M. Ross, 160 Fed. 19, 87 C. C. A. 175; United States v. Stone & Downer Co., 175 Fed. 33, 99 C. C. A. 49; Deering v. Kelly, 103 Fed. 261, 43 C. C. A. 225; Louisiana Co. v. Levee Commissioners, 87 Fed. 594, 31 C. C. A. 121; United States v. Ferguson, 78 Fed. 103, 24 C. C. A. 1; Doe v. Waterloo Min. Co., 70 Fed. 455, 17 C. C. A. 190; Smith v. Hopkins, 120 Fed. 921, 57 C. C. A. 193.
Rule 24 (188 Fed. xvi) provides the brief shall contain a specification of the errors relied upon, and in cases brought up by appeal the specification shall state as particularly as may be in what the decree is alleged to be erroneous. There is a total absence of any pretense of compliance with this rule, and the case can properly be affirmed, and the appeal dismissed for this reason. City of Lincoln v. Street Light Company, 59 Fed. 756, 8 C. C. A. 253; Woodmen of the World v. Jackson, 97 Fed. 382, 38 C. C. A. 208; Western Assur. Co. v. Polk, 104 Fed. 649, 44 C. C. A. 104.
It is suggested on behalf of appellant that the assignment of errors is as specific as possible under the circumstances, but in this I do not concur. It must be borne in mind that under rule 11 each error must be set out separately. The bill prayed for an injunction restraining the defendants from advertising, selling, or causing to be sold any cocoa or chocolate other than that made by complainant under the names of “Baker’s Cocoa” or “Baker’s Chocolate,” or in response to requests for “Baker’s Cocoa” or “Baker’s Chocolate,” and also from using the word “Baker,” “Baker’s” or “Bakers,’ ” on packages, boxes, labels, show cards, or in advertisements or orally.or in any manner in connection with powdered cocoa or chocolate other than that made by complainant, and from referring to any cocoa or chocolate other than that made by complainant either orally or in writing, in advertisements, sales, or offers for sale in any way which will lead consumers or the public to believe that the chocolate or cocoa so referred to ts *930Baker’s Chocolate or Baker’s Cocoa, or a variety of Baker’s Chocolate or Baker’s Cocoa, and for an accounting' and for compensation.
The acts sought to be enjoined are very numerous, and as to many of them it was not even seriously contended at the hearing that complainants were entitled to an injunction. Request for an accounting and compensation was clearly incident to and dependent upon the granting of the whole or some part of the injunctive relief sought. Generally speaking, where a bill seeks an injunction and an accounting, it is certainly not a sufficient assignment of errors to charge that the court erred in dismissing complainant’s bill with costs. When a bill seeks two separate classes of relief, it cannot be said that errors are set out separately by an assignment that the court erred in dismissing the°bill, and, when a bill seeks an injunction against a dozen distinct acts, no error can be said to be pointed out by an assignment that the court erred in denying an injunction in the term prayed. Even if the assignment of errors was sufficient, and I think it clearly was not, still not even a suggestion of excuse is made for the total failure of the brief to contain any specification of errors as required by rule 24.
I concur quite generally in the facts found and the law laid down in the majority opinion. There are some matters not spt forth in the opinion, but which have been carefully considered by the entire court that the majority do not regard as controlling, but which to me seem to entitle the complainant to a portion of the injunctive relief sought. For the reasons indicated, I concur in the order of affirmance, and, as all agree that the case should be affirmed, I do not deem it necessary to set forth at length why I cannot wholly concur in the opinion of the majority. I do not under the circumstances feel that it would be profitable to make an additional review of the evidence and the authorities applicable thereto.